Oo wo nN Oo EO Fe & b

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
20
26
27
28

Case 2:20-cr-00167-JCM-NJK Document 52 Filed 06/09/21 Page 1 of 4

 

——_FILED ———RECEIVED
———- ENTERED ——_— SERVED ON
COUNSEL/PARTIES OF RECORD

 

JUN -9 2021

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: DEPUTY

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:20-CR-167-JCM-NJK
Plaintiff, Preliminary Order of Forfeiture
Vv.
JUSTIN WRIGHT,

Defendant.

 

 

 

This Court finds Justin Wright pled guilty to Count Eight of an Eight-Count
Criminal Indictment charging him with felon in possession of a firearm in violation of 18
U.S.C.§ 922(g)(1). Criminal Indictment, ECF No. 1; Change of Plea, ECF No. __; Plea
Agreement, ECF No. _. |

This Court finds Justin Wright agreed to the forfeiture of the property set forth in the
Plea Agreement and Forfeiture Allegation Three of the Criminal Indictment. Criminal
Indictment, ECF No. 1; Change of Plea, ECF No. __; Piea Agreement, ECF No. _.

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
States of America has shown the requisite nexus between property set forth in the Plea
Agreement and Forfeiture Ailegation Three of the Criminal Indictment and the offense to
which Justin Wright pled guilty.

The following property is any firearm or ammunition involved in or used in any
knowing violation of 18 U.S.C. § 922(g)(1) and is subject to forfeiture pursuant to 18 U.S.C.
§ 924(d)(1) with 28 U.S.C. § 2461(c):

1. a Bersa Thunder .380 caliber pistol, bearing serial number H41792;

2. a Taurus G2C 9mm pistol, bearing serial number TMS70193;

 
mo we HT DO OO Fe WD BH

bo wm bh bw HY WB BH KB HO Be Be Re SP KF Se EF E EE SS
oOo an AO UF & WwW Be KF OG OBO Oo NY DAO HH FF WwW HY HF &

 

 

Case 2:20-cr-00167-JCM-NJK Document 52 Filed 06/09/21 Page 2 of 4

3. a Maverick Arms Model 88 12-gauge shotgun, bearing serial number
MV0220703;

4, a Ruger $R556 semiautomatic rifle, bearing serial number B5694317,

5. aNoDak Spud AK-47-style rifle, bearing serial number M006630;

6. a Remington Model 700 .308 caliber bolt-action rifle, bearing serial number

B6549250;
7. a Bushmaster Carbon-15, 223 caliber rifle, bearing serial number BK3032529;
8. a Century Arms Model RAS47 7.62x39mm rifle, bearing serial number
RAS47082970;

9, a Ruger GP100 .357 caliber revolver, bearing serial number 17613970;

10. a Tanfoglio Witness 9mm pistol, bearing serial number EA52542; and

11. any and all compatible ammunition .

(all of which constitutes property).

This Court finds that on the government’s motion, the Court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and
32.2(b)(2)(C).

This Court finds the United States of America is now entitled to, and should, reduc
the aforementioned property to the possession of the United States of America.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED ail possessory
rights, ownership rights, and all rights, titles, and interests of Justin Wright in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of America until further order of the Court.

IT Is FURTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet

government forfeiture website, www.forfeiture.gov, notice of this Order, which shall
2

 
w

oOo CO IN DH UH FEF WY Be

BS BR Bw BR BD BO ORD ORD DD i sr a a a
oOo ~ oO tm BP &H BH FF Oo HD OA Dn uO FF WwW YY KF &

 

Case 2:20-cr-00167-JCM-NJK Document 52 Filed 06/09/21 Page 3 of 4

describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,
the government may instead serve every person reasonably identified as a potential claimant
in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.
Rule G(4)(aj(i)(A).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which ~
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner's
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www.forfeiture.gov.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attorney’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

James A, Blum

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

described herein need not be published in the event a Declaration of Forfeiture is issued by
3

 

 
a

. 7

oOo Oo SS DH OO BP Ww WH KH

hb bp Nw BH Bw NHN BO KB Be RP Se SF eS EF YE lL
BPS RRR BEB FX SF GeO AU aap DHE

 

Case 2:20-cr-00167-JCM-NJK Document 52 Filed 06/09/21 Page 4 of 4

the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order to all counsel of record.

DATED ue 4, LOM 0a,

AMESC. MAHAN
ITED STATES DISTRICT JUDGE

 

 
